Citation Nr: 1541519	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  09-17 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for hepatitis, to include as secondary to an acquired psychiatric disorder.

2.  Entitlement to service connection for residuals of oral surgery, to include as secondary to an acquired psychiatric disorder.

3.  Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1977 to September 1979.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2007 rating decision of the Seattle Washington, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied service connection for hepatitis and entitlement to service connection for residuals of oral surgery.

In July 2012, the Board remanded the case for additional development and due process.

Notably, the Veteran submitted a claim for chemical intolerance due to military exposure.  In a May 2012 rating decision note, the RO indicated a denial of service connection for adjustment disorder, which was confirmed and continued.  It was noted that the RO was to address the issue of chemical intolerance.  A review of the record does not reflect that the claim was fully adjudicated by the RO.  Hence, it does not appear that the claim for chemical intolerance due to military exposure has been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

Also, in the July 2012 decision, the Board referred a claim for dental treatment to the AOJ for appropriate action, which would have been forwarded to the Veterans Health Administration (VHA).  If this has not yet been accomplished, the claim is referred to the AOJ for appropriate action.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

The Board finds that additional development and due process is necessary concerning the Veteran's claims on appeal. 

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

In addition to the elements of direct service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either proximately caused by or proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Of note, in a May 2012 correspondence, the Veteran's representative expanded the theory of the claims of service connection for hepatitis and residuals of oral surgery to include a theory of entitlement on a secondary basis due to an acquired psychiatric disorder.  

Regarding the claim of service connection for hepatitis, service treatment records indicate a diagnosis of hepatitis while in service.  Pursuant to the July 2012 Board remand, the Veteran was afforded a VA examination in September 2012.  It was noted that the Veteran had been diagnosed with hepatitis A and hepatitis C.  Upon examination, intermittent fatigue was found.  The examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner stated that the Veteran did not acquire hepatitis C while in service and that he had a negative hepatitis C test after leaving service.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. 38 C.F.R. § 4.2 (2015); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the September 2012 VA examiner's rationale is inadequate because it relied on a finding that the Veteran had negative hepatitis C test in September 2010, but did not address the positive hepatitis C diagnosis in June 2012.  The opinion also did not address hepatitis other than hepatitis C.  Thus, a remand is necessary in order to afford the Veteran a VA examination to determine the current nature of his claimed hepatitis disability and whether such disorder began in or is related to active service. 

The Board notes that the Veteran filed a claim in September 2012 for a temporary award for 100 percent compensation due to undergoing treatment for his claimed hepatitis disability.  In addition, the Veteran filed a claim for compensation of functional loss due to his claimed hepatitis disability in February 2014.  Subsequently, although the hepatitis claim was already on appeal, the RO issued a rating decision in December 2014 denying the claim for service connection for hepatitis because the evidence submitted was not new and material. 

In regards to these claims and rating action, the Board finds that the claims submitted in September 2012 and February 2014 are downstream issues of the claim for service connection for hepatitis which is already on appeal and not ripe for consideration as service connection has not been granted for hepatitis.  Second, in its December 2014 rating decision, the AMC cited to evidence that has not been associated with the either the Virtual VA file, the Veterans Benefits Management System paperless claims processing system or the Veteran's physical claims file presently before the Board.  This includes VA treatment records from VA Pacific Island Health Care System from September 6, 2007 to July 15, 2014.    As these records are potentially probative and are deemed to be constructively of record, and because they are not currently available, they must be either physically or electronically obtained.  In addition, relevant ongoing medical records should be requested.

Regarding the Veteran's claim for residuals of oral surgery, according to the July 2012 Board remand, the AOJ was to review a private medical record from G. K. Uehara, DDS which had been associated with the Veteran's claims file in May 2007.  A review of the July 2013 supplemental statement of the case (SSOC) does not reflect that the medical evidence was considered.  Consequently, the Board must again remand the issue because the record does not reflect substantial compliance with the prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

In addition, service treatment records reflect that the Veteran underwent a root canal in August 1977 while in service.  The Veteran has stated that he suffers from ongoing pain since service and that some of his teeth have fallen out.  

VA is to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  See 38 U.S.C.A. § 5103A (d)(2) (West 2015); 38 C.F.R. § 3.159(c)(4)(i) (2015); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Board finds that a remand is required to provide the Veteran with a VA dental examination to ascertain whether any current dental disability that is may be compensated is due to his active duty service. 

Regarding the Veteran's claim for an acquired psychiatric disorder, in the July 2012 remand, the Board found that the Veteran had submitted a timely notice of disagreement (NOD), regarding the issue, which had been received in November 2009.  The Board noted that a statement of the case (SOC) had not been issued.  Where a notice of disagreement has been filed with regard to an issue, and a SOC has not been issued, as in this case, the appropriate Board action is to remand the issue to the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  The Board instructed the AOJ to issue a SOC in light of the Veteran's timely NOD.

A review of the record, however, does not reflect that a SOC was issued, but rather, the claim was addressed in the July 2013 supplemental statement of the case (SSOC).  Governing regulations provide that a SSOC may not be used to announce a decision by the agency of original jurisdiction on an issue not previously addressed in a SOC, or to respond to a NOD on a newly appealed issue that was not addressed in an SOC.  38 C.F.R. § 19.31(a) (2015).  Additionally, this would allow for the Veteran to submit a substantive appeal in order to perfect the appeal.  Therefore, the Board must again remand the issue because the evidence does not reflect substantial compliance with the prior remand directives.  Stegall, 11 Vet. App. at 268.

Accordingly, the case is REMANDED for the following actions:

1.  Issue the Veteran a SOC on the issue of service connection for an acquired psychiatric disorder.  The Veteran and his representative must be clearly advised of the need to file a substantive appeal if the Veteran wishes to complete an appeal of the issue.  If, and only if, an appeal of the issue is perfected, return the appeal to the Board.

2.  Physically or electronically obtain all outstanding VA treatment records not yet of record, to include records from VA Pacific Island Health Care System from September 6, 2007 to July 15, 2014.  Any negative response should be in writing, and associated with the claims folder.

3.  Schedule the Veteran for a VA examination by an appropriate professional to determine the nature and etiology of any hepatitis that may be present.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  All appropriate tests and studies should be performed and all clinical findings should be reported in detail. 

The examiner is to identify any current type of hepatitis, including any hepatitis that the Veteran may have had during the pendency of the claim even if it has since resolved.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any hepatitis had its onset during, or is otherwise related to, the Veteran's active service?

The examination report must include a complete rationale for all opinions expressed. 

4.  Schedule the Veteran for a VA examination by an appropriate professional to determine the nature and etiology of any current dental disability that may be present.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  All appropriate tests and studies should be performed and all clinical findings should be reported in detail. 

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current dental disability, to include any tooth loss, had its onset during, or is otherwise related to, the Veteran's active service.

If tooth loss is found, the examiner should determine whether there is loss of substance of body of the maxilla or mandible for each tooth lost.

The examination report must include a complete rationale for all opinions expressed. 

5.  Finally, readjudicate the issues remaining on appeal, to include a review and notation of the private medical treatment record received in May 2007 for the claim for residuals of oral surgery.  If any of the benefits sought remain denied, issue a SSOC and return the case to the Board.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

